Citation Nr: 1540485	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include service in the Republic of Vietnam for which he was awarded a Purple Heart.  The Veteran died in July 1983.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in New Orleans, Louisiana.

In August 2011, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2013, when it was remanded for further development, to include obtaining expert medical opinions.  Unfortunately one of the opinions obtained in 2013 was inadequate.  Thus, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The January 2013 Board remand directed that an opinion to be obtained from an endocrinologist with respect to any relationship between diabetes mellitus, type II and acute hemorrhagic pancreatitis.  The opinion obtained in April 2013 stated that there was no data linking diabetes mellitus, type II, to acute pancreatitis.  However, the claims file contains a printout from the internet which states that diabetes can cause inflammation of the pancreas.  While the information on the internet is not to be considered more authoritative than the opinion of a medical doctor, it is still necessary that the medical expert address this information and provide evidence or medical studies to the contrary to allow the Board to make a more informed decision.  As such, an addendum opinion or a new expert medical opinion on the question should be obtained on remand.

The Board also notes that the Appellant has asserted that her husband's death from acute hemorrhagic pancreatitis is related to his conceded exposure to herbicides such as Agent Orange during his Vietnam service.  As such, the Board has reviewed the file in light of all presumptive disabilities related to herbicide exposure, as well as all of the Veteran's service-connected disabilities at the time of his death.  

In a statement submitted in May 2013, the Appellant also asserted that the Veteran had heart disease.  The record does show that the Veteran was treated on multiple occasions for chest pain, that he underwent cardiac testing, and that he had several instances of thrombophlebitis with subsequent pulmonary embolus.  However, any relationship between these events and any possible diagnosis of ischemic heart disease, a presumptive disability resulting from herbicide exposure, has not yet been explored.  Therefore, an opinion as to whether the Veteran had ischemic heart disease and, if so, whether this contributed in any way to his death, which was due to hemorrhage in the pancreas, should be obtained on remand. 

Finally, the Board notes that the April 2013 VA expert opinion states that 75 percent of all cases of pancreatitis are the result of either gall stones or chronic alcohol abuse.  In her May 2013 statement, the Appellant stated that the Veteran was a "serious drinker."  While alcohol-related disabilities are not by themselves subject to service connection, if the alcohol abuse is secondary to a mental health disability incurred in service or other service-connected disability, service connection may be warranted.  The March 2013 VA psychological opinion diagnosed the Veteran as having suffered from both Major Depressive Disorder and Anxiety Disorder which were the result of his experiences in Vietnam.  If there is evidence to support a finding that the Veteran had chronic alcohol abuse as a result of any mental health disability resulting from service, the Appellant should be afforded the opportunity to put forth that evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain either an addendum opinion or a new opinion from an endocrinologist with respect to the question of whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's diabetes mellitus, type II, could have caused or contributed in any way to the Veteran's acute hemorrhagic pancreatitis.  The expert should address the article submitted in August 2011 regarding inflammation of the pancreas and diabetes, and should provide copies or written synopses of any medical literature or research to the contrary.

The expert should provide the rationale for any opinions offered.  If the expert is unable to offer an opinion without resort to speculation, an explanation as to the factors which preclude an opinion, to include a need for additional medical evidence, must be provided.

2. Obtain an expert medical opinion from a cardiologist with respect to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran had ischemic heart disease prior to his death.  The expert should address the medical records involving cardiac complaints and testing as well as thrombophlebitis and pulmonary emboli.  

If the Veteran is determined to have had ischemic heart disease prior to his death, the expert should also address whether it is at least as likely as not (probability 50 percent or greater) that the condition would have caused or in any way contributed to the pancreatic hemorrhage that resulted in the Veteran's death.

The expert should provide the rationale for any opinions offered.  If the expert is unable to offer an opinion without resort to speculation, an explanation as to the factors which preclude an opinion, to include a need for additional medical evidence, must be provided.

3. The Appellant should be afforded the opportunity to provide evidence, beyond her bare statement in the May 2013 submission, that the Veteran suffered from chronic alcohol abuse at the time of his death.

If, and only if, such evidence is provided, an expert medical opinion should be obtained from a psychologist or psychiatrist to address whether it was at least as likely as not (a probability 50 percent or greater) that alcohol abuse was caused or aggravated by the Major Depressive Disorder and Anxiety Disorder diagnosed by the VA expert in March 2009.

The expert should provide the rationale for any opinions offered.  If the expert is unable to offer an opinion, an explanation as to the factors which preclude an opinion, to include a need for additional medical evidence, must be provided.

4. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Appellant and her representative an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

